Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/040,396 filed on 9/22/20. Claims 1 - 25 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0289831).

Regarding claim 1, A method for performing positioning by a user equipment (UE), the method comprising: 
identifying configuration information for a transmission pattern of a positioning reference signal (PRS) (the PRS will be described as an example as the measurement signal used for positioning of the terminal for easy description, paragraph 132 – 133, The PRS as the reference signal used for positioning of the terminal is transmitted only through resource blocks of the downlink subframe determined for transmitting the PRS, paragraph 136; furthermore, please refer to Fig. 5 – 7; shows the PRS patterns); and 
receiving the positioning reference signal based on the configuration information for the transmission pattern (receive assistance; the assistance data may further include: positioning reference signal (PRS) configuration information for measurement related to PRS-based positioning, and the method may further include: receiving a PRS from each of the reference cell and the at least one neighbor cell on the basis of the received PRS configuration information, paragraph 14, also, refer to Fig. 8 – 9).

Regarding claim 2, The method of claim 1, wherein the configuration information for the transmission pattern of the positioning reference signal is configured via higher layer signaling (the higher layer of the terminal receives the assistance data from the location server, paragraph 156, Fig. 8).

Regarding claim 3, The method of claim 2, wherein 
the configuration information for the transmission pattern of the positioning reference signal is configured in a plurality of patterns which differ in at least one of a transmission pattern index for transmission of the positioning reference signal, frequency domain allocation information, and time domain allocation information (please refer to Fig. 5 -7; wherein the one resource block pair has a length of 14 OFDM symbols in the case of a normal cyclic prefix (CP) (FIG. 12a) and a length of 12 OFDM symbols in the case of an extended cyclic prefix (CP) (FIG. 12b).  Resource elements (REs) represented as `0`, `1`, `2`, and `3` in a resource block lattice mean the positions of the CRSs of antenna port indexes `0`, `1`, `2`, and `3`, respectively and resource elements represented as `D` means the position of the DRS, paragraph 83, PRS (as mentioned above)).

in the present disclosure, when a PRS transmission and a CSI-RS transmission are simultaneously received by a UE, any one thereof may be dropped to prevent a collision between the PRS transmission and the CSI-RS transmission, paragraph 21, 100).

Regarding claim 5, The method of claim 1, further comprising: 
transmitting reference signal time difference (RSTD) information for the positioning reference signal to a base station (measuring a reference signal time difference (RSTD) regarding the reference cell of the at least one neighbor cell using the received CSI-RS; and reporting the measured RSTD to the serving BS, paragraph 7, 11, 19), 
wherein the transmitting of the RSTD information includes further transmitting at least one of vertical beam information and horizontal beam information configured to reception of the positioning reference signal (as shown in Fig. 5, the rank or the beamforming is defined as shown in Fig. 5 - 7, shows the horizontal and vertical information used to determine reception of the PRS, paragraph 95).

Regarding claim 6, The method of claim 5, wherein: 
the horizontal beam information includes a horizontal beam index, horizontal angle-of- arrival (AoA) information, and arrival time information (as shown in Fig. 5 – 7; the reference of the time difference of angle of arrival is used, paragraph 126, 129, 153, 307), and
the vertical beam information includes a vertical beam index, vertical AoA information, and arrival time information (as shown in Fig. 5 – 7; the reference of the time difference of angle of arrival is used, paragraph 126, 129, 153, 307).


Regarding claim 8, the method substantially same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 9, the method substantially same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 10, the method substantially same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 11, the method substantially same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 12, the method substantially same limitations as claim 6, thus the same rejection is applicable. 

Regarding claim 13, the method substantially same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 14, the method substantially same limitations as claim 2, thus the same rejection is applicable. 



Regarding claim 16, the method substantially same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 17, the method substantially same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 18, the method substantially same limitations as claim 6, thus the same rejection is applicable. 
Pertinent Prior Art(s)
6.          The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
XIAO et al. (US 2014/0349677) teaches positioning method, positioning server, terminal and base station. 
Siomina et al. (US 2013/0295958) teaches bandwidth based configuration of measurement gaps. Which improves the quality of measurements performed. 
Kazmi et al. (US 2017/0339660) teaches signaling and using CRS muting in shared cell for positioning information is shared via cells. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632